Citation Nr: 1815054	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  09-45 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection, to include on a secondary basis, for a lumbar spine disability, to include degenerative disc disease (DDD), osteoarthritis, and intervertebral disc syndrome (IVDS).

2. Entitlement to service connection for osteoarthritis of joints other than lumbar spine.

3. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

4. Entitlement to service connection for bilateral hearing loss.

5. Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD) and bronchitis.

6. Entitlement non-service-connected pension benefits.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to March 1982, and from November 1990 to July 1991.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In an August 2014 decision, the Board denied service connection for hypertension and ordered a remand for additional development for the above-mentioned issues.  Such development has been completed and these matters are returned to the Board for further consideration.  

The Board notes that the RO granted service connection for a low back strain in an October 2017 rating decision, while keeping the Veteran's claim for a back disability, to include osteoarthritis and DDD, as a separate issue which the Board will address in this decision.

In this decision, the Board denies service connection for a respiratory disability and osteoarthritis of joints other than lumbar spine.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. A respiratory disability, to include COPD and bronchitis, did not originate in service, was not manifest within one year of service, and is not otherwise etiologically related to the Veteran's active service.

2. The Veteran does not have osteoarthritis of joints other than lumbar spine for VA purposes.


CONCLUSIONS OF LAW

1. The criteria for service connection for a respiratory disability, to include COPD and bronchitis, have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2. The criteria for service connection for osteoarthritis of joints other than lumbar spine have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice in April 2008.

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claims, including with respect to VA examinations of the Veteran. Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In August 2014, the Board remanded the claims for service connection for a respiratory disability and osteoarthritis of joints other than lumbar spine for additional development.  Pursuant to the Board's remand, the AOJ obtained outstanding VA treatment records, scheduled the Veteran for VA examinations, and issued a supplemental statement of the case.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claims based on the evidence that is of record.

II.  Entitlement to Service Connection

A.  Legal Principles

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

B.  Factual Background and Analysis

Respiratory Disability

The Veteran seeks service connection for a respiratory disability, which he contends had its onset during his military service.  Specifically, he asserts that his respiratory disability resulted from an upper respiratory infection during service, as well as exposure to smoke and dust while stationed in Southwest Asia.

The Veteran's service treatment records (STRs) show treatment for an upper respiratory infection due to the common cold in January 1991.  The corresponding sick slip notes bronchitis in the remarks, but a medical assessment of upper respiratory infection was rendered.  In April 1991, the Veteran reported that he was exposed to smoke and dust while stationed in Saudi Arabia

Post-service private treatment records reflect a diagnosis of and continual treatment for COPD beginning in 2003.  Additionally, private treatment records show one instance of bronchitis in 2005.  

Pursuant to the Board's August 2014 remand, the Veteran was afforded a VA examination in October 2014.  The Veteran reported that he experienced a cough and dyspnea while in service, as well as exposure to oil well fires while stationed in Kuwait.  He indicated that he began smoking at age 16 and currently smokes up to one pack of cigarettes each day.  At one point, he smoked two packs of cigarettes a day for four years.  The examiner diagnosed the Veteran with COPD but noted that the Veteran's most recent pulmonary function test (PFT) was normal.  The examiner opined that, given his normal PFT results, the Veteran's COPD is less likely than not related to service, attributing its cause to the Veteran's long history of smoking.
 
After consideration of the entire record and the relevant law, the Board finds that service connection for a respiratory disability, to include COPD and bronchitis is not warranted.  The Board has reviewed all of the evidence of record, to include in-service and post-service treatment records, which does not support the finding that a respiratory disability was demonstrated during the Veteran's military service, that this claimed disability was compensable disabling within one year of separation from active duty, or that there is a nexus between the claimed disability and service.

The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C. §§ 1110 (2012); Degmetich v. Brown, 104 F. 3d 1328   (1997) (holding that interpretation of sections 1110 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  While the August 2014 VA examiner found no current diagnosis of bronchitis, only an assessment of acute bronchitis in the Veteran's 2005 post-service treatment records, recent post-service treatment records and the August 2014 VA examination report reflect a current diagnosis of COPD.  Therefore, there is sufficient evidence that the Veteran meets the threshold criterion for service connection of a current disability, and the remaining question is whether this disorder manifested in service, within one year of service, or is otherwise related thereto.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).

The Board finds that the Veteran's COPD did not manifest during service or within one year thereafter.  While the Veteran's STRs note treatment for an upper respiratory infection in January 1991, no further complaints or treatment of a respiratory disorder was found in the Veteran's STRs after this reported incident, nor was a diagnosis rendered pertaining to a respiratory disability, despite the Veteran's April 1991 report that he was exposed to smoke and dust while stationed in Southwest Asia.  Further, the evidence does not indicate the Veteran's COPD manifested within one year of separation from service.  Additionally, the Veteran does not contend that this disability began at that time, only that he believes his current COPD is a result of an upper respiratory infection and exposure to smoke and dust while in service.  The Board notes that a gap of over 10 years exists in the Veteran's treatment records from the time of separation from service up until May 2003, which note the first diagnosis and treatment for COPD.  This period without treatment for a respiratory disability is evidence that there has not been a continuity of symptoms.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Thus, the Board finds that the Veteran's COPD did not have its onset in active service or within one year thereafter.

There is no medical or other competent evidence of a nexus between the Veteran's COPD and his military service.  As noted, the October 2014 VA examiner opined the Veteran's COPD was less likely than not caused by or a result of an event in military service and more likely a result of a long history of smoking at least one pack of cigarettes each day since the age of 16, as the Veteran's STRs contained one reported instance of an upper respiratory infection, his treatment records following service were silent for any reports of symptoms pertaining to a respiratory disability until over 10 years after separation from service, and his most recent PFT results were normal.  Significantly, the October 2014 examination report includes the most thorough and factually supported opinions of record, given they are consistent with other evidence of record and included review of the claims file as well as the Veteran's lay statements.  The VA examiner determined that there is no nexus between the Veteran's COPD and his military service.  The examiner has training, knowledge, and expertise on which to he relied to form his opinions, and he provided persuasive rationale for them.

The Board acknowledges the Veteran's contentions that his current respiratory disability is related to service.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  Layno v. Brown, 6 Vet. App. 465 (1994).  While the Veteran is competent to report observable symptoms, the Board finds that determining the etiology of a respiratory disability requires more than a layperson can be expected to competently address.  In this case, the etiology of a respiratory disability is a complex medical question that is not within the competence of a lay person and requires medical expertise.  As there is no indication that the Veteran has any medical training, education or expertise, the Board finds he is not competent to etiologically link any such symptoms to a current diagnosis.  Therefore, the Veteran's lay assertions in the present case are outweighed by the existing medical opinion of record.  As such, the Board finds that direct service connection is not warranted.

Taking into account all the relevant evidence of record, the Board finds that the weight of the evidence is against the Veteran's claim of service connection for a respiratory disability, to include COPD and bronchitis.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 53   (1990).
 
Osteoarthritis of Joints other than Lumbar Spine

The Veteran seeks service connection for osteoarthritis of joints other than lumbar spine, which he contends had its onset during his military service.  

The Veteran's STRs are silent for complaints of, a diagnosis of, or treatment for osteoarthritis.

Post-service VA and private treatment records note a diagnosis of osteoarthritis, pertaining only to the Veteran's lumbar spine. 

Pursuant to the Board's August 2014 remand, a June 2017 addendum to the Veteran's October 2014 VA examination was obtained to assess whether the Veteran has a current diagnosis of osteoarthritis in joints other than his lumbar spine.  The examiner opined that the Veteran's osteoarthritis pertains only to his lumbar spine, stating that the Veteran's STRs and post-service treatment records are silent for diagnosis of or treatment for osteoarthritis in any other joint .

After consideration of the entire record and the relevant law, the Board finds that service connection for osteoarthritis of joints other than lumbar spine is not warranted. 

A necessary element for establishing entitlement to service connection is the existence of a current disability; it is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

After review of the Veteran's medical history, consideration of his reported symptoms and onset of the claimed osteoarthritis, and examination of the Veteran, the June 2017 VA examiner found that the Veteran did not have a current diagnosis of osteoarthritis for any joint other than his lumbar spine.  Here, there is simply no indication in the record that the Veteran has a current diagnosis of osteoarthritis for any joint other than his lumbar spine, or that he has had any such diagnosis at any time during the appeal period.  A threshold requirement for the granting of service connection is evidence of a current disability.  In the absence of evidence of a current disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Taking into account all the relevant evidence of record, the Board finds that the weight of the evidence is against the Veteran's claim of service connection for osteoarthritis of joints other than lumbar spine.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to a respiratory disability, to include COPD and bronchitis, is denied.

Entitlement to service connection for osteoarthritis of joints other than lumbar spine is denied.


REMAND

The Board finds that additional development is required before the remaining claims on appeal are decided.

Lumbar Spine Disability

Pursuant to the Board's August 2014 remand, the Veteran underwent a VA examination for his lumbar spine in October 2014.  The examiner diagnosed the Veteran with DDD and osteoarthritis, with an onset date of 2003.  The examiner noted documentation in the Veteran's STRs of complaints and treatment for a lumbar sprain and back pain, however, the examiner could not relate the Veteran's current DDD and osteoarthritis of the lumbar spine to his lumbar strain during service, finding the lumbar strain was transient in nature.  

In a November 2016 addendum opinion, the VA examiner opined that it is less likely than not that the Veteran's osteoarthritis and DDD of the lumbar spine are related to his military service, as the Veteran's STRs are silent for diagnosis of or treatment for these disabilities.  Additionally, the VA examiner opined that the Veteran's low back strain documented in his STRs is related to service.  Thereafter, the RO granted service connection for a low back strain in its October 2017 rating decision.

A June 2017 VA examination report reflects current diagnoses of DDD and osteoarthritis of the lumbar spine, as well as IVDS.  While the November 2016 VA examiner opined that the Veteran's DDD and osteoarthritis of the lumbar spine are not directly service-connected, as the Veteran's low back strain is now service-connected, the Board finds that an addendum opinion is necessary to determine whether the Veteran's service-connected low back strain caused or aggravated his current DDD, osteoarthritis, or IVDS.

Acquired Psychiatric Disorder

Pursuant to the Board's August 2014 remand, the Veteran underwent a VA psychiatric examination in October 2014.  The examination report contains inconsistent statements as to whether the Veteran has a diagnosis of PTSD, or any other mental disorder under DSM-V criteria.  Initially, the examiner indicates the Veteran does not have a diagnosis of PTSD, no any other medical disorder, under DSM-V criteria, but states towards the end of the same examination report that the Veteran's reported stressor contributes to his diagnosis of PTSD, and that the Veteran has a diagnosis of depression, without providing an opinion as to its etiology.

Additionally, VA treatment records from 2015 to 2017 were associated with the Veteran's claims file after his October 2014 VA examination which show a diagnosis of PTSD and depression under DSM-V criteria.  These records were unavailable to the VA examiner at the time of the October 2014 VA examination.  For this reason, and due to the inconsistent statements in the October 2014 VA examination report with regard to the Veteran's diagnoses, a remand for a new VA examination is necessary. 

Bilateral Hearing Loss

Pursuant to the Board's August 2014 remand, the Veteran underwent a VA audiological examination in October 2014.  The pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
40
45
90
105+
LEFT
15
10
15
40
70

The examiner diagnosed the Veteran with right ear conductive hearing loss and left ear sensorineural hearing loss.  The examiner opined that it was less likely than not that the Veteran's right ear and left ear hearing loss were caused by or a result of an event in military service, stating that the Veteran had hearing loss noted on his 1990 enlistment examination for his second period of active service, and that the Veteran's hearing loss at separation from service in 1991 increased by 10 decibels, which did not represent an aggravation beyond the normal progression of hearing loss.  The examination report did not discuss the Veteran's hearing during his first period of active service from 1981 to 1982.  Additionally, the examiner made inconsistent statements, indicating that the Veteran's hearing loss did exist prior to his second period of service and that this pre-existing hearing loss was in fact aggravated beyond normal progression in military service.  

Further, additional STRs, to include the Veteran's September 1981 enlistment examination for his first period of active service were associated with his claims file after the October 2014 VA examination.  The Veteran's pure tone thresholds, in decibels, at the time of his September 1981 enlistment examination were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
-
15
LEFT
5
10
10
-
15

As these STRs were added to the Veteran's claims file after the October 2014 VA examination, and it is unclear as to whether the VA examiner had access to them during the October 2014 VA examination, and due to the inconsistent statements in the October 2014 VA examination report with regard to whether the Veteran's hearing loss that pre-existed his second period of service was aggravated beyond normal progression in service, a remand is necessary to obtain an addendum opinion.

Non-Service-Connected Pension

The Board notes that the Veteran's claim of entitlement to non-service-connected pension is inextricably intertwined with the foregoing issues, and so disposition of the issue is deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on a veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran's claims file to an appropriate medical professional to obtain a medical opinion regarding the nature and etiology of any lumbar spine disability, to include DDD, osteoarthritis, and IVDS.  The Veteran's electronic claims file must be made available to the designated professional for review.  A complete rationale for any opinion expressed should be provided.  If an opinion cannot be provided without resort to speculation, the examiner should state why an opinion cannot be provided, and whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

Following the review of the claims file, the medical opinion provider is then requested to respond to the following:

a) Is it at least as likely as not (a 50 percent probably or greater) that any diagnosed lumbar spine disability is caused by the Veteran's service-connected low back strain.

b) Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed lumbar spine disability is aggravated by (increased in severity beyond the natural progress of the disorder) the Veteran's service-connected low back strain.  The degree of any aggravation should be specified.

The examiner should address how any diagnosed lumbar spine disability impact the Veteran's activities of daily living, including his ability to obtain and maintain employment.

If the requested opinions cannot be provided without a new examination, one should be scheduled.

2. Schedule the Veteran for a VA examination with a psychiatrist or a psychologist to obtain a medical opinion concerning the etiology of any present psychiatric disorder, to include PTSD and depression.  The Veteran's electronic claims file must be available or accessible for review by the VA examiner in conjunction with the examination. The examiner must consider each of the identified stressors.  The examiner should set forth all examination findings and a complete rationale for any opinion expressed should be provided.

Following the review of the claims file and examination of the Veteran, the examiner is then requested to respond to the following:

a) Provide a full multiaxial diagnosis. Specifically state whether each criterion under DSM-IV or DSM-V for a diagnosis of PTSD is met.  Otherwise, provide a diagnosis of any other psychiatric disorder. The examiner should consider the diagnosis of PTSD and depression in the Veteran's post-service VA treatment records.

b) If a diagnosis of PTSD is appropriate, identify each stressor event upon which the diagnosis is based. 

Provide an opinion as to whether it is at least as likely as not (50 percent greater probability) that the PTSD is due to active service.

c) With respect to each diagnosis other than PTSD identified:

Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each such psychiatric disorder is etiologically related to any incident of the Veteran's active service. 

The examiner should address how any diagnosed psychiatric disorder impacts the Veteran's activities of daily living, including his ability to obtain and maintain employment.

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

3. Send the Veteran's claims file to the VA audiologist who provided the October 2014 opinion, if available, otherwise, to an appropriate medical professional to obtain an addendum opinion regarding the etiology of the Veteran's bilateral hearing loss.  The Veteran's electronic claims file must be made available to the designated professional for review.  The examiner must provide a rationale for all opinions provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason. 

Following the review of the claims file, the examiner is then requested to respond to the following:

a) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral hearing loss is etiologically related to service.

b) Is it at least as likely as not (50 percent probability or greater) that the Veteran's pre-existing hearing loss noted on the July 1991 entrance examination for his second period of active duty service was aggravated during service (permanently increased in severity beyond natural progression therein).

In rendering the requested opinions, the examiner should:  (1) address the inconsistent statements within the October 2014 VA examination report as to whether the Veteran's pre-existing hearing loss noted on his July 1991 entrance examination for his second period of active duty service was aggravated during service; and (2) consider the Veteran's September 1981 enlistment examination for his first period of active duty service which notes hearing levels of 15 decibels and lower.
The examiner should address how the Veteran's bilateral hearing loss impacts his activities of daily living, including his ability to obtain and maintain employment.

If the requested opinions cannot be provided without a new examination, one should be scheduled.
 
4. Thereafter, readjudicate the issues on appeal, to include the issue of entitlement non-service-connected pension.  If the benefits sought on appeal remain denied, the Veteran should be furnished with a supplement statement of the case, given the opportunity to respond, and the case should be thereafter returned to the Board for further appellate review, if warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


